      Case 5:18-cv-05814-BLF Document 50-1 Filed 03/25/19 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10                                UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN JOSE DIVISION

13

14   POYNT CORPORATION,                           Case No. 5:18-cv-05814 BLF
15                   Plaintiff,                   DECLARATION OF WILL MELEHANI
                                                  IN SUPPORT OF PLAINTIFF POYNT
16         v.                                     CORPORATION’S ADMINISTRATIVE
                                                  MOTION TO FILE UNDER SEAL
17   INNOWI, INC,                                 EXHIBITS B, C, AND D TO THE FIRST
                                                  AMENDED COMPLAINT
18                   Defendant.
                                                  Date:
19                                                Time:
                                                  Courtroom: 3, 5th Floor
20                                                Judge: Hon. Beth L. Freeman
21

22

23

24

25

26

27

28
                                                                     MELEHANI DECL. ISO PLAINTIFF’S
                                                             ADMINISTRATIVE MOT. TO FILE UNDER SEAL
                                                                                  5:18-CV-05814 BLF
       Case 5:18-cv-05814-BLF Document 50-1 Filed 03/25/19 Page 2 of 2



 1           I, WILL MELEHANI, declare and state as follows:

 2           1.        I am an Associate with the law firm of Orrick, Herrington & Sutcliffe LLP

 3   (“Orrick”), counsel of record for Plaintiff Poynt Corporation (“Plaintiff” or “Poynt”) in the

 4   above-captioned matter. I am a member in good standing of the Bar of the State of California. I

 5   make this Declaration in support of Plaintiff’s Administrative Motion to File Under Seal Exhibits

 6   B, C, and D to the First Amended Complaint. I have personal knowledge of the facts set forth

 7   below, except as otherwise stated, and if called as a witness I could and would testify competently

 8   to those facts.

 9           2.        Exhibits B, C, and D to the Poynt’s First Amended Complaint for Damages and
10   Equitable Relief (“First Amended Complaint”) contains confidential material that should be

11   sealed from the public record. Exhibits B, C, and D are the same exhibits to Poynt’s original

12   complaint and are currently maintained under seal by the Court. See Dkt. 15.

13           3.        Poynt’s previous administrative motion to file the entirety of Exhibits B, C and D

14   to the Complaint was filed on September 21, 2018 (Dkt. 3) and was granted by the Court on

15   October 4, 2018 (Dkt. 15). The arguments set forth in this Administrative Motion are the same.

16           4.        The Declaration of Osama Bedier in Support of Plaintiff Poynt Corporation’s

17   Administrative Motion to File Under Seal Exhibits B, C and D to the Complaint filed on

18   September 21, 2018 (Dkt. 3-1) sets forth in detail the basis for asserting the confidentiality of

19   Exhibits B, C and D to the Complaint. This declaration also supports this Administrative Motion.
20           5.        Poynt has narrowly tailored the material to be sealed under this administrative

21   request and intends to treat and maintain as confidential Exhibits B, C, and D to the First

22   Amended Complaint. It is my understanding and belief that Innowi has not challenged the

23   sealing order at Dkt. 15.

24           I declare under penalty of perjury under the laws of the State of California that the

25   foregoing is true and correct.

26           Executed this 25th day of March, 2019 in San Francisco, California.

27                                                   ______________________________
                                                     WILL MELEHANI
28
                                                                                 MELEHANI DECL. ISO PLAINTIFF’S
                                                       -1-               ADMINISTRATIVE MOT. TO FILE UNDER SEAL
                                                                                              5:18-CV-05814 BLF
